PROSPECTUS Dated July 29, 2015 Arden Sage Multi-Strategy Institutional Fund, L.L.C. Units of Limited Liability Company Interests Arden Sage Multi-Strategy Institutional Fund, L.L.C. (the "Fund") is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a non-diversified, closed-end, management investment company.The Fund's investment objective is to seek long-term capital appreciation while attempting to reduce risk and volatility.In pursuing its investment objective, the Fund invests substantially all of its assets in Arden Sage Multi-Strategy Master Fund, L.L.C., which, in turn, invests its assets primarily in hedge funds, joint ventures, investment companies and other similar investment vehicles that are managed by a select group of portfolio managers that invest in a variety of financial markets and utilize a broad range of alternative investment strategies.The structure of the Fund is designed to permit sophisticated investors that have a higher tolerance for investment risk to participate in an aggressive investment program without making the more substantial minimum capital commitment that is required by many hedge funds. The units of limited liability company interests in the Fund ("Units") are not deposits in, obligations of, or guaranteed by Arden Asset Management LLC, Arden Securities LLC ("Arden Securities") or any of their affiliates or by any bank and are not government guaranteed or insured.The investment program of the Fund is speculative and involves substantial risks, including the possible loss of the entire amount of an investment.See "Investment Practices and Related Risk Factors." TOTAL OFFERING Amount(1) Sales Load(2) None Proceeds to the Fund(3) (4) 1 Generally, the minimum initial investment in Units by an investor is $50,000 and subsequent investments must be at least $25,000.These minimums may be reduced for certain investors. 2 Under the terms of this Prospectus, investors in the Fund (who must meet the eligibility requirements described herein) will not be charged a sales load by the broker-dealer selling the Units.(See "Purchases of Units — Eligible Investors.") 3These estimated proceeds assume the sale of all Units registered under this offering. 4See "Purchases of Units—Distribution and Member Services" for information on compensation arrangements attributable to distribution and member services. Arden Securities serves as the distributor of the Units and serves in that capacity on a reasonable best efforts basis, subject to various conditions.There is no termination date for the offering of Units, as the Fund expects to conduct a continuous offering.Monies received from prospective investors in advance of dates when Units may be purchased are held in a non-interest bearing escrow account pending the deposit of such monies with the Fund.(See "Purchases of Units—Purchase Terms" and "Custodian and Escrow Agent.")The principal business address of Arden Securities is Three Canal Plaza, Suite 100, Portland, Maine 04101.Arden Securities may retain broker-dealers (the "Selling Agents") to assist in the distribution of Units.Arden Securities arranges for the provision of certain investor and account maintenance services pursuant to a Member Services Agreement with the Fund for which the Fund pays an ongoing quarterly fee at an annualized rate of 0.25% of the average net assets of the Fund during the calendar quarter.Such payments pursuant to the Member Services Agreement will not exceed, in the aggregate, 5.5% of the total proceeds to be received by the Fund from this offering. (See "Purchases of Units—Distribution and Member Services.")Units will be sold only to investors qualifying as "Eligible Investors," as described in this Prospectus. Units of the Fund are not listed on an exchange and it is not anticipated that a secondary market will develop.Thus, an investment in the Fund may not be suitable for investors who may need the money they invest in a specified timeframe.The amount of distributions that the Fund may pay, if any, is uncertain.The Fund may pay distributions in significant part from sources that may not be available in the future and that are unrelated to the Fund’s performance. Neither the Securities and Exchange Commission (the "SEC") nor any other U.S. federal or state governmental agency or regulatory authority has approved or disapproved the merits of an investment in these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. This Prospectus sets forth concisely information about the Fund that a prospective investor should know before investing.It includes information required to be included in a prospectus and statement of additional information.Please read it before you invest and keep it for future reference.A statement of additional information, dated July 29, 2015 (the "SAI"), containing additional information about the Fund, has been filed with the SEC.The table of contents of the SAI is on page 71 of this Prospectus.You may request a free copy of this Prospectus, the SAI, annual and semi-annual reports to shareholders, when available, and other information about the Fund, and make inquiries by calling (866) 773-7145 or by writing to the Fund.You may also access these documents by visiting www.ardenfunds.com.Additional information about the Fund has been filed with the SEC and is available on the SEC's website at www.sec.gov. . Arden Asset Management LLC 375 Park Avenue 32nd Floor New York, New York 10152 (212) 751-5252 Arden Securities LLC Three Canal Plaza Suite 100 Portland, Maine 04101 (207) 553-7110 TO ALL INVESTORS This Prospectus will not constitute an offer to sell or the solicitation of an offer to buy, and no sale of Units will be made, in any jurisdiction in which the offer, solicitation or sale is not authorized or to any person to whom it is unlawful to make the offer, solicitation or sale.No person has been authorized to make any representations concerning the Fund that are inconsistent with those contained in this Prospectus.Prospective investors should not rely on any information not contained in this Prospectus.Prospective investors should not construe the contents of this Prospectus as legal, tax or financial advice.Each prospective investor should consult his, her or its own professional advisors as to the legal, tax, financial or other matters relevant to the suitability of an investment in the Fund for the investor.This Prospectus is qualified in its entirety by reference to the Second Amended and Restated Limited Liability Company Agreement of the Fund, dated October 1, 2011 (the "Company Agreement"), which appears in Appendix A of this Prospectus.Prospective investors should read this Prospectus and the Company Agreement carefully before investing and retain them for future reference.Units are subject to restrictions on transferability and resale. PRIVACY NOTICE This Privacy Notice describes the policies of Arden Asset Management LLC (the "Adviser") with respect to nonpublic personal information of investors, prospective investors and former investors.These policies apply to individuals only and are subject to change. The Adviser collects and maintains nonpublic personal information about investors as follows: · Information we receive in subscription agreements, investor questionnaires and other forms which investors complete and submit to us, such as names, addresses, phone numbers, social security numbers, and, in some cases, employment, asset, income and other household information; · Information we receive and maintain relating to an investor's capital account, such as profit and loss allocations and capital withdrawals and additions; · Information about investments in and other transactions with the Fund and its affiliates; and · Information we receive about an investor from the investor's purchaser representative, financial advisor, investment consultant or other financial institution with whom the Adviser or the Fund has a relationship and/or whom the investor may have authorized to provide such information to the Adviser or the Fund. The Adviser does not disclose any nonpublic personal information about its investors or former investors to any third parties except as may be required by law.The Adviser may, however, disclose information about an investor or former investor to a person acting in a fiduciary or representative capacity on behalf of such investor or former investor (such as an IRA custodian or Trustee of a grantor trust), as well as to various third-party agents of the Fund as part of the necessary and routine operations of the Fund, including the Fund's legal counsel, auditors, administrator and bank. On all occasions when it is necessary for us to share this information with these third-party agents, we require that such information only be used for the limited purpose for which it is shared and advise these third-party agents not to further share this information with others except to fulfill that limited purpose. The Adviser takes its responsibility to protect the privacy and confidentiality of investor information very seriously.We maintain appropriate physical, electronic and procedural safeguards to guard investors' nonpublic personal information.We provide investors with a Privacy Notice as part of their subscription materials and annually after that.If the Adviser changes its privacy policies to permit it or its affiliates to share additional information the Adviser has about investors or to permit disclosures to additional types of parties, the investors will be notified in advance, and, if required by law, the investors will be given the opportunity to opt out of such additional disclosure and to direct us not to share investor information with such parties. ii TABLE OF CONTENTS Offering Summary 1 Summary of Fund Expenses 15 Financial Highlights 16 The Fund 18 Use of Proceeds; Cash Equivalents 18 Structure 18 Investment Program 18 Investment Practices and Related Risk Factors 25 Additional Risk Factors 33 Performance History 37 Investment Policies and Restrictions 37 Management of the Fund 38 The Adviser 41 The Advisory Agreements 44 Voting 45 Proxy Voting 45 Brokerage 46 Administrator 46 Custodian and Escrow Agent 47 Fees and Expenses 47 Net Asset Valuation 48 Conflicts of Interest 50 Code of Ethics 52 Purchases of Units 52 Redemptions, Repurchases of Units and Transfers 55 Dividends and Capital Gains 58 Tax Aspects 58 ERISA Considerations 65 Additional Information and Summary of Limited Liability Company Agreement 67 Reports to Members 68 Term, Dissolution and Liquidation 68 Fiscal Year 68 Independent Registered Public Accounting Firm 68 Legal Counsel 69 Inquiries 69 Table of Contents of SAI 70 Appendix A – Company Agreement A-i A-i Appendix B – Form of Investor Certification B-i B-i Appendix C – Adviser Performance Information C-i C-i iii OFFERING SUMMARY In making an investment decision, an investor must rely upon his, her or its own examination of Arden Sage Multi-Strategy Institutional Fund, L.L.C. and the terms of the offering, including the merits and risks involved in acquiring units of limited liability company interests in Arden Sage Multi-Strategy Institutional Fund, L.L.C.This is only a summary of information to consider before investing and is qualified in its entirety by the more detailed information that follows elsewhere in this Prospectus.An investor should review the entire Prospectus and the Statement of Additional Information, available upon request, before making a decision to purchase units of limited liability company interests in Arden Sage Multi-Strategy Institutional Fund, L.L.C. The Fund Arden Sage Multi-Strategy Institutional Fund, L.L.C. (the "Fund") is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a non-diversified, closed-end, management investment company.The Fund was formerly named Robeco-Sage Multi-Strategy Institutional Fund, L.L.C. Investors who purchase units of limited liability company interests in the Fund ("Units") in the offering, and other persons who acquire Units and are admitted to the Fund by its board of managers (the "Board of Managers" and each member of the Board of Managers, a "Manager"), or its delegatee, will become members of the Fund ("Members"). The Fund employs a "fund of funds" investment program that enables eligible investors, through one investment, to participate in the investment programs of a professionally selected group of asset managers without being subject to the high minimum investment requirements that many asset managers typically impose.The Fund provides the benefits of professional selection of asset managers, professional asset allocation and the opportunity to invest with asset managers whose services may not generally be available to the investing public, whose investment funds may be closed from time to time to new investors or who otherwise may place stringent restrictions on the number and type of persons whose money they will manage.The Fund is similar to a hedge fund in that, through its investment in Arden Sage Multi-Strategy Master Fund, L.L.C. (the "Master Fund") (formerly named Robeco-Sage Multi-Strategy Master Fund, L.L.C.), its assets are actively managed and the Units are sold solely to high net worth individuals and institutional investors, but differs from a typical hedge fund in that it permits investments in relatively modest minimum denominations and it has registered as an investment company under the 1940 Act and has registered its Units under the Securities Act of 1933, as amended (the "1933 Act"). Investment Objective and Investment Program The Fund's investment objective is to achieve long-term capital appreciation while attempting to reduce risk and volatility.In pursuing its investment objective, the Fund invests substantially all of its assets in the Master Fund, a Delaware limited liability company, which, like the Fund, is registered under the 1940 Act.The Master Fund, in turn, invests its assets primarily in hedge funds, joint ventures, investment companies and other similar investment vehicles ("Portfolio Funds") that are managed by a select group of portfolio managers ("Portfolio Managers") that invest in a variety of financial markets and utilize a broad range of alternative investment strategies.The Fund operates through a "master/feeder" structure where investments in Portfolio Funds are made through the Master Fund.The Master Fund has the same investment objective and substantially the same investment policies as those of the Fund. The Adviser (as defined below) is responsible for selecting Portfolio Managers and determining the portion of the Master Fund's assets to be allocated to each Portfolio Manager.Portfolio Managers are generally chosen on the basis of some or all of the following selection criteria established by the Adviser, including an analysis of the Portfolio Manager's performance during various time periods and market cycles, the Portfolio Manager's reputation, experience, training and investment philosophy and policies, whether the Portfolio Manager has an identifiable track record and/or the degree to which the Portfolio Manager has a personal investment in the investment program.Portfolio Managers are generally compensated on terms which will usually include asset-based and performance-based fees or allocations paid by, or charged to, the relevant Portfolio Fund.(See "Fees and Expenses.") Portfolio Managers may invest in a wide range of instruments, including, but not limited to, U.S. and foreign equities and equity-related instruments, currencies, commodities, futures and fixed income and other debt-related instruments, cash and cash equivalents, options and warrants.The Adviser expects that Portfolio Managers will utilize both over-the-counter and exchange traded instruments (including derivative instruments), trade on margin and engage in short sales.In addition, Portfolio Managers are permitted to utilize leverage, without limit. The Master Fund's multi-asset, multi-manager structure seeks to take advantage of broad market opportunities.The Master Fund will not follow a rigid investment policy that would restrict it from participating in any market, strategy or investment.In fact, subject to certain limitations described herein, the Master Fund's assets may be deployed in whatever markets or strategies are deemed appropriate under prevailing economic and market conditions to attempt to achieve long-term capital appreciation.The Adviser seeks to monitor each Portfolio Manager on a regular basis, by reviewing, among other things, information on performance, portfolio exposures and risk characteristics.The identity and number of Portfolio Managers is likely to change over time.The Adviser may withdraw from or invest in different Portfolio Funds without prior notice to, or the consent of, the Members. As noted above, Portfolio Managers generally conduct their investment programs through Portfolio Funds.Portfolio Funds in which the Master Fund invests are not expected to be registered under the 1940 Act. Portfolio Funds and Portfolio Accounts.The Master Fund invests its assets primarily in Portfolio Funds.The Master Fund may on occasion retain one or more Portfolio Managers to manage and invest designated portions of the Master Fund's assets (either as separately managed accounts or by creating separate investment vehicles in which a Portfolio Manager will serve as general partner or managing member of the vehicle and the Master Fund will be the sole limited partner or member).Any arrangement in which the Master Fund retains a Portfolio Manager to manage a separate account or separate investment vehicle is referred to as a "Portfolio Account."Portfolio Managers for which such an investment vehicle is formed and Portfolio Managers who manage assets directly for the Master Fund on a managed account basis are collectively referred to as "Sub-Managers." The Master Fund will limit its investment position in any one Portfolio Fund to less than 5% of the Portfolio Fund's outstanding voting securities, absent an order of the Securities and Exchange Commission (the "SEC") (or assurances from the SEC staff) under which the Master Fund's contribution and withdrawal of capital from a Portfolio Fund in which it holds 5% or more of the outstanding interests will not be subject to various 1940 Act prohibitions on affiliated transactions.The Master Fund also is not required to adhere to this 5% investment limitation to the extent that it relies on certain SEC rules that provide exemptions from 1940 Act prohibitions on affiliated transactions.However, to facilitate investments in Portfolio Funds deemed attractive by the Adviser, the Master Fund may purchase non-voting securities of, or irrevocably waive its right to vote its interests in, Portfolio Funds.This determination is generally made by the Adviser, in consultation with counsel to the Master Fund.In this regard, the board of managers of the Master Fund (the "Master Fund Board") has adopted procedures relating to the Master Fund's waiver of voting rights, for purposes of assuring adherence to the foregoing limitations.Although the Master Fund may hold non-voting interests, the 1940 Act and the rules and regulations thereunder may nevertheless require the Master Fund to limit its position in any one Portfolio Fund, if investments in a Portfolio Fund by the Master Fund will equal or exceed 25% of the Portfolio Fund's assets, or such lower percentage limit as may be determined by the Master Fund in consultation with its counsel.These restrictions could change from time to time as applicable laws, rules or interpretations thereof are modified. 2 Portfolio Fund Investment Practices.Portfolio Funds are not expected to be registered under the 1940 Act.Unregistered investment funds typically provide greater flexibility than traditional investment funds (e.g., registered investment companies) as to the types of securities that may be owned, the types of trading strategies that may be employed, and, in some cases, the amount of leverage that may be used.Portfolio Managers utilized by the Master Fund may invest and trade in a wide range of securities, financial instruments and markets and may pursue a variety of investment strategies.These investments may include, but are not limited to, U.S. and foreign equity and fixed income securities.The investment programs of Portfolio Managers may also involve the use of a variety of sophisticated investment techniques, for both hedging and non-hedging purposes, including: short sales of securities; use of leverage (i.e., borrowing money for investment purposes); and transactions in derivative securities and other financial instruments such as swaps, stock options, index options, futures contracts and options on futures.These techniques may, in some cases, be an integral part of a Portfolio Manager's investment program and involve significant risks.Portfolio Managers are generally not limited in the markets in which they invest (either by location or type, such as large capitalization, small capitalization or foreign markets) or the investment disciplines that they may employ (such as value or growth or bottom-up or top-down analysis). For purposes of complying with applicable investment restrictions and investment limitations imposed by the 1940 Act, the Master Fund will "look through" to the underlying investments of any Portfolio Account that the Master Fund may establish.However, Portfolio Funds in which the Master Fund invests are not subject to the investment restrictions of the Fund or the Master Fund and, unless registered under the 1940 Act, are not subject to any of the investment limitations imposed by the 1940 Act. Temporary Investments.During periods of adverse market conditions in the securities markets, as determined by the Adviser, the Fund or the Master Fund may temporarily invest all or any portion of its assets in high quality fixed-income securities, money market instruments or shares of money market funds, or may hold its assets as cash.The Fund and the Master Fund also may invest in money market instruments or shares of money market funds, or hold cash, for liquidity purposes.(See "Investment Practices and Related Risk Factors—Money Market Instruments.") An investment in the Fund involves substantial risks and no assurance can be given that the Fund will achieve its investment objective. 3 Potential Benefits of Investing in the Fund By investing in the Fund, investors gain access to a group of Portfolio Managers whose services typically are not available to the general investing public, whose investment funds may be closed from time to time to new investors or who otherwise may place stringent restrictions on the number and type of persons whose money they will manage.The Fund provides investors the opportunity to participate in the investment programs of a professionally selected cross-section of Portfolio Managers, without being subject to the high minimum investment requirements that Portfolio Managers typically would impose on investors.Allocation of assets among Portfolio Managers has the potential to reduce the volatility of investment returns from that which might be associated with a direct investment with any single Portfolio Manager. Borrowings The Fund and the Master Fund generally do not expect to engage in borrowings other than on a short-term or temporary basis.As a result, the Fund does not intend to borrow for purposes of leveraging its investment exposures. Borrowings by the Fund or the Master Fund, including any borrowings by the Fund or the Master Fund on behalf of Portfolio Accounts, are subject to a 300% asset coverage requirement under the 1940 Act.Portfolio Funds that are not registered investment companies are not subject to this requirement.Borrowings for investment purposes (a practice known as "leverage") involve certain risks.Any borrowings for investment purposes (other than on a short-term or temporary basis) by the Fund or the Master Fund would be made solely for Portfolio Accounts and are not a principal investment strategy of the Fund or the Master Fund.(See "Investment Program—Borrowing; Use of Leverage.") Risk Factors The investment program of the Fund is speculative and involves substantial risks.There can be no assurance that the investment objective of the Fund will be achieved.The investment performance of the Fund will depend on the performance of the Master Fund, which in turn will depend on the performance of the Portfolio Managers with which the Master Fund invests, and the Adviser's ability to select Portfolio Managers and to allocate and reallocate effectively the Master Fund's assets among Portfolio Managers.The value of an investment in the Fund will fluctuate with changes in the values of the Master Fund's investments. An investment in the Fund involves the following general risks: ·Investing in the Fund can result in a loss of capital invested.Use of leverage, short sales and derivative transactions by Portfolio Managers can result in significant losses to the Master Fund and, therefore, the Fund. ·The Master Fund is a non-diversified fund and invests in Portfolio Funds that may not have diversified investment portfolios, thereby increasing investment risk. ·There are special tax risks associated with an investment in the Fund.Satisfaction of the various tests that must be met to maintain the Fund's and the Master Fund’s tax status as a "regulated investment company" (a “RIC”) under Subchapter M of the U.S. Internal Revenue Code of 1986, as amended (the "Code"), requires significant support from the underlying Portfolio Funds.Failure of the Fund or the Master Fund to maintain such tax status may result in the Fund and the Master Fund being subject to corporate level income tax.In addition, as a related matter, the Fund is required each December to make certain "excise tax" calculations on certain undistributed income based on income and gain information that must be obtained from the underlying Portfolio Funds.If the Fund does not receive accurate information from the Portfolio Funds, the Fund and the Master Fund risk failing to satisfy the Subchapter M qualification tests and incurring the excise tax on undistributed income.With respect to costs, the Fund may incur certain costs relating to tax compliance and reinvestment of dividends and other distributions.In addition, to facilitate investments that the Adviser believes to be attractive in a manner consistent with RIC qualification requirements, the Master Fund might, in certain situations, invest in "passive foreign investment companies" or "PFICs" (which are offshore investment funds that are treated as corporations for U.S. federal tax purposes and whose passive income or passive assets exceed certain thresholds).Investments in PFICs can subject the Master Fund, the Fund and its investors to adverse tax consequences.The Master Fund may be subject to U.S. federal income tax on distributions it receives from a PFIC, or gain from the disposition of shares in a PFIC, even if such amounts are distributed as taxable dividends by the Master Fund.Additional charges in the nature of interest may be imposed in respect of deferred taxes arising from the receipt of such amounts.The Master Fund may not be eligible to, or may choose not to, make elections that would mitigate certain of the adverse tax consequences of investing in a PFIC.In addition, dividends paid by the Master Fund with respect to distributions it receives from PFICs will not qualify to be taxed at favorable capital gain rates.For similar reasons, the Master Fund also may make investments through subsidiaries, including through U.S. corporate subsidiaries.The net income of a U.S. corporate subsidiary will generally be subject to federal income tax at a rate of 35%, in addition to potential state and local income taxes.These investments may involve costs or other inefficiencies, including, with respect to PFICs, U.S. taxes that the Master Fund does not incur when it invests in U.S. domestic investment funds that are taxable as partnerships.‬The Master Fund also has elected to be classified as an association taxable as a corporation for Federal tax purposes and to be treated as, and intends to operate in a manner to qualify as, a RIC and therefore is also subject to the foregoing risks.(See "Tax Aspects.") 4 ·Units will not be traded on any securities exchange or other market and will be subject to substantial restrictions on transfer.(See "Investment Practices and Related Risk Factors," "Tax Aspects" and "Redemptions, Repurchases of Units and Transfers.")Liquidity will be provided to Members only through repurchase offers made from time to time by the Fund.There is no assurance that an investor tendering Units for repurchase in connection with a repurchase offer made by the Fund will have those Units repurchased in that repurchase offer. ·An investor who meets the conditions imposed by the Portfolio Managers, including minimum initial investment requirements that may, in many cases, or Portfolio Accounts be substantially higher than $50,000, could invest directly in Portfolio Funds or with Portfolio Managers.By investing in Portfolio Funds indirectly through the Fund and the Master Fund, an investor bears a pro rata portion of the asset-based fees and other expenses of the Fund, and also indirectly bears a pro rata portion of the asset-based fees, performance-based allocations and other expenses borne by the Master Fund as an investor in Portfolio Funds or Portfolio Accounts. ·The fees and other expenses borne directly and indirectly by the Fund, including those of the Master Fund, which include fees, expenses and performance-based allocations that are borne by the Master Fund as an investor in Portfolio Funds or Portfolio Accounts, are higher than those of most other registered investment companies. Investing in Portfolio Funds involves special risks, including the following: ·Portfolio Funds generally will not be registered as investment companies under the 1940 Act.Therefore, with respect to its investments in Portfolio Funds, the Master Fund will not have the benefit of the protections afforded by the 1940 Act to investors in registered investment companies, such as the limitations applicable to the use of leverage and the requirements concerning custody of assets, composition of boards of managers and approvals of investment advisory arrangements. ·Portfolio Funds may, in some cases, concentrate their investments in a single industry or group of related industries.This increases the sensitivity of their investment returns to economic factors affecting that industry or group of industries. 5 ·The Adviser may have little or no means of independently verifying information provided by Portfolio Managers and thus, may not be able to ascertain whether Portfolio Managers are adhering to their disclosed investment strategies and their investment and risk management policies.A Portfolio Manager may use proprietary investment strategies that are not fully disclosed to the Adviser, which may involve risks under some market conditions that are not anticipated by the Adviser. ·The Master Fund relies primarily on information provided by Portfolio Managers in valuing its investments in Portfolio Funds.There is a risk that inaccurate valuations provided by Portfolio Managers could adversely affect the value of Units and the amounts Members receive upon the repurchase of Units.Because Portfolio Funds generally will provide net asset value information on a monthly basis, and may not provide detailed information on their investment positions, except on an annual basis, the Master Fund generally will not be able to determine the fair value of its investments in Portfolio Funds or its net asset value other than as of the end of each month and may not be able to verify valuation information given to the Master Fund by Portfolio Managers (except in the case of Portfolio Accounts). ·Portfolio Managers typically charge asset-based management fees, and typically are also entitled to receive performance-based fees or allocations.The Master Fund, as an investor in Portfolio Funds (or by retaining a Portfolio Manager to manage a Portfolio Account), will be subject to these fees and allocations, which will reduce the investment returns of the Fund.These fees and allocations are in addition to the investment management fee the Fund pays to the Adviser. ·The performance-based fees or allocations to Portfolio Managers may create an incentive for Portfolio Managers to make investments that are riskier or more speculative than those that might have been made in the absence of performance-based fees or allocations.In addition, because a performance-based fee or allocation will generally be calculated on a basis that includes unrealized appreciation of a Portfolio Fund's assets, the fee or allocation may be greater than if it were based solely on realized gains. Additionally, although the gains on which the fee or allocation is calculated may never be realized, the Portfolio Manager generally has no obligation to refund any performance fees that have been paid based on unrealized gains. ·Each Portfolio Manager will receive any performance-based fees or allocations to which it is entitled irrespective of the performance of the other Portfolio Managers and the Master Fund generally.Accordingly, a Portfolio Manager with positive performance may receive performance-based compensation from the Master Fund, which will be borne indirectly by Members, even if the Master Fund's overall returns are negative. ·Investment decisions for Portfolio Funds are made by Portfolio Managers independently of each other.As a result, at any particular time, one Portfolio Fund may be purchasing shares of an issuer whose shares are being sold by another Portfolio Fund.Consequently, the Master Fund could incur indirectly certain transaction costs without accomplishing any net investment result. ·To the extent the Master Fund purchases non-voting securities of a Portfolio Fund or waives its right to vote its securities with respect to Portfolio Funds, it will not be able to vote on matters that require the approval of the investors in the Portfolio Fund, including matters that could adversely affect the Master Fund's investment in the Portfolio Fund. This determination is generally made by the Adviser, in consultation with counsel to the Fund.In this regard, the Board of Managers has adopted procedures relating to the Master Fund’s waiver of voting rights, for purposes of assuring adherence to the foregoing limitations.Under these procedures, waivers must be a written, irrevocable commitment and, when implemented, must result in the Master Fund not owning more than 5% of the outstanding voting securities of the applicable Portfolio Fund.Further, the waivers would only be implemented if they would result in the Master Fund having greater flexibility (under the 1940 Act affiliated transaction restrictions) to transact with the relevant Portfolio Fund(s) (i.e., make additional investments in, or withdraw from, the Portfolio Fund).Although the Master Fund may hold non-voting interests, the 1940 Act and the rules and regulations thereunder may nevertheless require the Master Fund to limit its position in any one Portfolio Fund, if investments in a Portfolio Fund by the Master Fund will equal or exceed 25% of the Portfolio Fund’s assets, or such lower percentage limit as may be determined by the Master Fund in consultation with its counsel.These restrictions could change from time to time as applicable laws, rules or interpretations thereof are modified. ·The Master Fund may make additional investments in or effect withdrawals from Portfolio Funds only at certain specified times.The Master Fund may not be able to withdraw its investment in a Portfolio Fund promptly after it has made a decision to do so, which may result in a loss and adversely affect the Fund's investment returns. 6 ·Portfolio Funds may be permitted to distribute securities in-kind to investors making withdrawals of capital.Upon the Master Fund's withdrawal of all or a portion of its interest in a Portfolio Fund, the Master Fund may receive securities that are illiquid or difficult to value, and which may cause the Fund to incur certain expenses.In such circumstances, the Adviser would determine whether to attempt to liquidate the security, hold it in the Master Fund's portfolio or distribute it to investors in the Master Fund in connection with a repurchase by the Master Fund of all or a portion of the units in the Master Fund. Investing in a master/feeder arrangement involves certain additional risks, including the following: ·The Fund pursues its investment objective by investing in the Master Fund.The Fund does not have the right to withdraw its investment in the Master Fund.Instead, it may only do so through periodic repurchases by the Master Fund of the Fund's units in the Master Fund. This may limit the ability of the Fund to make offers to repurchase Units.In addition, the Fund may receive securities and other investments from the Master Fund in lieu of cash when it withdraws capital from the Master Fund.The Fund would incur expenses in liquidating investments received in connection with any in-kind distributions. ·A change in the investment objective, policies or restrictions of the Master Fund may cause the Fund to withdraw its investment in the Master Fund.Alternatively, the Fund could seek to change its investment objective, policies or restrictions to conform to those of the Master Fund.Certain investment policies and restrictions of the Master Fund may be changed without the approval of investors in the Master Fund.However, the Master Fund will notify the Fund at least 30 days before any material changes are implemented. ·Units in the Master Fund are held by investors other than the Fund.These investors may include other investment funds, including investment companies that, like the Fund, are registered under the 1940 Act, and other types of pooled investment vehicles.When investors in the Master Fund vote on matters affecting the Master Fund, the Fund could be outvoted by other investors.The Fund also may be adversely affected, in other respects, by other investors in the Master Fund. ·Other investors in the Master Fund may offer units of limited liability company interests to their respective investors that have costs and expenses that differ from those of the Fund.Thus the investment returns for investors in other funds that invest in the Master Fund may differ from the investment returns of investors in the Fund. Management The Board of Managers of the Fund has overall responsibility for monitoring and overseeing the Fund's investment program and its management and operations.Any vacancy on the Board of Managers may be filled by the remaining Managers, except to the extent the 1940 Act requires the election of Managers by Members.A majority of the Managers are "Independent Managers" who are not "interested persons" (as defined by the 1940 Act) of the Fund or the Adviser. (See "Management of the Fund" and "Voting.") The Master Fund Board currently is comprised of the same individuals who comprise the Board of Managers of the Fund.The Master Fund Board has overall responsibility for the management and supervision of the operations of the Master Fund. 7 The Adviser Arden Asset Management LLC, a Delaware limited liability company that is registered with the U.S. Securities and Exchange Commission as an investment adviser under the U.S. Investment Advisers Act of 1940, as amended (the "Adviser"), serves as the investment adviser of the Fund. The Adviser is an independent investment management firm dedicated exclusively to creating and managing portfolios of hedge funds since 1993.The Adviser is controlled primarily by Arden Asset Management, Inc. ("AAM INC") as the controlling member although various individual senior staff of the Adviser have been issued membership interests entitling them to share in the profits of the Adviser.Averell H. Mortimer controls AAM INC.Mr. Mortimer also serves as Chief Executive Officer of the Adviser.The Adviser provides investment advisory services and management services to commingled private investment funds.The Adviser also serves as investment manager or management company to other customized portfolios, or provides investment advice and management services to customized portfolios, on either a discretionary or non-discretionary basis.As of May 31, 2015, the Adviser had more than $11.6 billion in assets under management.The address of the Adviser is 375 Park Avenue, 32nd Floor, New York, NY 10152. The Adviser serves the Fund pursuant to an investment advisory agreement with the Fund (the "Advisory Agreement") that was approved by Members at a meeting held on September 9, 2011.Under that agreement, the Adviser is responsible for developing, implementing and supervising the Fund's investment program and providing day-to-day management services to the Fund.The agreement authorizes the Adviser to implement the Fund's investment program through investing in the Master Fund.The Adviser is authorized, subject to the approval of the Board of Managers and Members, to retain one or more other organizations, including its affiliates, to provide any or all of the services required to be provided by the Adviser to the Fund or to assist in providing these services.To the extent that the Adviser retains a sub-adviser to manage the assets of the Fund, the Adviser is responsible under the Advisory Agreement to review and supervise the services provided by the sub-adviser.Under the Advisory Agreement, a quarterly fee at an annualized rate of 0.75% of the average net assets of the Fund during the calendar quarter (after adjustment for any purchases effective on that date) is payable by the Fund to the Adviser (the "Advisory Fee").However, under the agreement, the Fund is not subject to the Advisory Fee so long as substantially all of the Fund's assets remain invested in the Master Fund.The Adviser also provides office space, telephone services and utilities, and administrative, secretarial, clerical and other personnel as necessary to provide the services required to be provided under the Advisory Agreement. The Adviser also serves the Master Fund pursuant to an investment advisory agreement with the Master Fund (the "Master Fund Advisory Agreement") that was approved by members of the Master Fund at a meeting held on September 27, 2011.Under that agreement, the Adviser provides substantially similar services to the Master Fund as those set forth in the Fund's Advisory Agreement.As consideration for these services, the Master Fund pays the Adviser a quarterly fee at an annualized rate of 0.75% of the average net assets of the Master Fund during the calendar quarter (after adjustment for any purchases effective on that date) (the "Master Fund Advisory Fee").The Master Fund Advisory Fee is payable in arrears within five business days after the end of the quarter. Fees and Expenses The Adviser bears all of its own costs incurred in providing investment advisory and other services to the Fund and the Master Fund, including travel and other expenses related to the selection and monitoring of Portfolio Managers. 8 The Fund bears all of its own expenses and, through its investment in the Master Fund, its portion of the Master Fund's operating expenses, other than those borne by the Adviser pursuant to the Advisory Agreement and the Master Fund Advisory Agreement, and by the Distributor pursuant to the Distribution Agreement and the Member Services Agreement (both as defined below), including, but not limited to: all investment related expenses (e.g., fees paid directly or indirectly to Portfolio Managers, all costs and expenses directly related to portfolio transactions and positions for the Master Fund's account such as direct and indirect expenses associated with the Master Fund's investments, including its investments in Portfolio Funds, transfer taxes and premiums, taxes withheld on foreign dividends and, if applicable in the event the Master Fund utilizes a Portfolio Account, brokerage commissions, interest and commitment fees on loans and debit balances, borrowing charges on securities sold short, dividends on securities sold but not yet purchased and margin fees); all costs and expenses associated with the establishment of any Portfolio Accounts; any non-investment related interest expense; organizational and offering expenses; fees and disbursements of any attorneys and accountants engaged by the Fund and the Master Fund; audit and tax preparation fees and expenses of the Fund and the Master Fund; all costs and expenses associated with background checks on Portfolio Managers; all costs and expenses associated with retaining independent third parties to provide risk management or compliance services to the Fund and the Master Fund; administrative expenses and fees of the Fund and the Master Fund; custody and escrow fees and expenses of the Fund and the Master Fund; the costs of an errors and omissions/directors and officers liability insurance policy and a fidelity bond for the Fund and the Master Fund; the Master Fund Advisory Fee; the Member Servicing Fee (as defined below); fees and travel-related and other expenses of members of the Board of Managers and the Master Fund Board who are not employees of the Adviser or any affiliate of the Adviser; all costs and charges for equipment or services used in communicating information regarding the Fund's and the Master Fund's transactions among the Adviser and any custodian or other agent engaged by the Fund; any extraordinary expenses; and such other expenses as may be approved from time to time by the Board of Managers. The Fund also indirectly bears fees and expenses of the Master Fund, as an investor in Portfolio Funds.Each Portfolio Manager generally receives a management fee and a performance fee or allocation with respect to the assets of Portfolio Funds that it manages.The amount of these fees and allocations varies among Portfolio Managers, but the management fees are generally expected to be between 1.0%-2.0%, on an annual basis, of the total assets managed by a Portfolio Manager, and the performance fees or allocations are generally expected to be between 15%-25% of the net capital appreciation (if any) in the assets managed by a Portfolio Manager.If the Master Fund retains a Portfolio Manager to manage a Portfolio Account, a management fee and performance allocation would generally be payable or allocable to the Portfolio Manager.In such cases, the fees or allocations may differ from, and could be higher than, those described above.Any such Portfolio Account related advisory arrangements will be subject to the approval of the Board of Managers and Members. The Adviser and the Fund have entered into an expense limitation and reimbursement agreement (the "Expense Limitation Agreement") under which the Adviser (or its affiliate) has agreed to pay or absorb the ordinary operating expenses of the Fund (including organization and offering expenses, as well as the portion of the Master Fund's fees and expenses borne by the Fund, but excluding any Portfolio Fund fees and expenses, interest, brokerage commissions and extraordinary expenses of the Fund), to the extent necessary to limit the ordinary operating expenses of the Fund to 1.40% per annum of the Fund's average monthly net assets (the "Expense Limitation").In consideration of the Adviser's agreement to limit the Fund's expenses, the Fund will carry forward the amount of expenses paid or absorbed by the Adviser (or its affiliate) in excess of the Expense Limitation for a period not to exceed three years from the end of the fiscal year in which they were incurred and will reimburse the Adviser (or its affiliate) such amounts.Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Fund's ordinary operating expenses to exceed the Expense Limitation in effect at the time the expense was paid or absorbed.The Expense Limitation Agreement will remain in effect until terminated by the Board.None of the fees charged to the Master Fund by a Portfolio Fund will be subject to the Expense Limitation Agreement. (See "Fees and Expenses.") 9 Net Asset Valuation The Fund sells Units at their offering price, which is equal to the "net asset value" per Unit.The net asset value of the Fund will be computed as of the close of business on the following days: (i) the last day of each fiscal year, (ii) the last day of a taxable year (if it differs from the fiscal year), (iii) the day preceding the date as of which any Units are purchased, or (iv) any day as of which the Fund repurchases any Units. The Fund's net asset value is the value of the Fund's assets less its liabilities, and its net asset value per Unit equals that net asset value divided by the number of then issued and outstanding Units. Conflicts of Interest The investment activities of the Adviser, the Portfolio Managers and their affiliates for their own accounts and for other accounts they manage may give rise to conflicts of interest that may disadvantage the Fund.(See "Conflicts of Interest.") Purchases of Units An investor purchases Units in the Fund.Units are offered at their net asset value per Unit, and each Unit purchased represents a capital contribution to the Fund in that amount.Generally, the minimum initial investment in Units by an investor is $50,000 and subsequent investments must be at least $25,000.The minimum initial investment for employees of the Adviser or a Selling Agent (as defined below) and their affiliates, and members of their immediate families and, in the sole discretion of the Adviser, as applicable, the Managers, attorneys and other professionals engaged on behalf of the Fund and members of their immediate families, is $25,000 and subsequent investments must be at least $10,000.The minimum initial and minimum additional investment requirements may be reduced or increased by the Board of Managers.Under certain circumstances, the minimum investment amounts may be waived, subject to the approval of the Fund. The Fund expects to offer Units once a month, generally as of the first business day of each month or more or less frequently in the sole discretion of the Board of Managers.All purchases are subject to the receipt of cleared funds from the investor prior to the applicable purchase date in the full amount of the purchase.The investor must also submit a completed investor certification to the Administrator or Selling Agent (both as defined below) before the applicable purchase date.The Board of Managers reserves the right to reject any purchase for Units and the Board of Managers may, in its sole discretion, suspend purchases of Units at any time. The Fund has entered into a distribution agreement (the "Distribution Agreement") with Arden Securities LLC ("Arden Securities") to act as the distributor for the sale of Units (the "Distributor").Arden Securities serves as the Distributor on a reasonable best efforts basis, subject to various conditions, and may retain broker-dealers (the "Selling Agents") to assist in the distribution of Units.Arden Securities is owned by Foreside Distributors, LLC, a wholly-owned subsidiary of Foreside Financial Group, LLC. 10 The Fund has also entered into a Member Services Agreement with the Distributor (the "Member Services Agreement") to arrange for the provision of ongoing Member and account maintenance services.Under the terms of the Member Services Agreement, the Distributor is authorized to retain broker-dealers or others (which may include the Adviser or its affiliates) ("Member Services Providers") to provide ongoing Member and account maintenance services to the Members of the Fund.As consideration for these services, the Fund pays a quarterly Member servicing fee to the Distributor at an annualized rate of 0.25% of the average net assets of the Fund.(See "Purchases of Units—Distribution and Member Services.") Investor Eligibility Units are being sold only to investors that are "Eligible Investors."Currently, Eligible Investors include investors:(i) who purchase their investment through a discretionary or non-discretionary fee-based advisory or wrap program of a Member Services Provider or Selling Agent; (ii) who are clients of investment advisers or financial planners that participate in programs operated by Member Services Providers or Selling Agents through which Units in the Fund are offered; or (iii) who are other customers or clients of Member Services Providers or Selling Agents or their affiliates, as authorized by the Distributor, in consultation with the Member Services Provider or Selling Agent.An existing member who makes an additional investment in the Fund will be required to meet these eligibility criteria at the time of the additional investment. In addition, Eligible Investors must represent that (A) (i) if a natural person (including participants in individual retirement accounts), they have (a) an individual net worth, or joint net worth with their spouse, in excess of $1 million (excluding from the calculation of net worth the value of such investor's primary residence and any indebtedness that is secured by the investor's primary residence, up to the estimated fair market value of the primary residence at the time of the sale of Units, and including any indebtedness that is secured by the investor's primary residence in excess of the estimated fair market value of the primary residence at the time of the sale of the Units) or (b) an income (exclusive of any income attributable to their spouse) in excess of $200,000 in each of the two most recent years, or joint income with their spouse in excess of $300,000 in each of the two most recent years, and have a reasonable expectation of reaching the same income level in the current year; or (ii) if an entity, including a corporation, foundation, endowment, partnership, or limited liability company, they have total assets in excess of $5 million and they were not formed for the specific purpose of acquiring the securities offered (or each equity owner is a person who has an individual income (exclusive of any income attributable to a spouse) in excess of $200,000 in each of the two most recent years, or joint income with a spouse in excess of $300,000 in each of those years and has a reasonable expectation of reaching the same income level in the current year, or an individual net worth, or joint net worth with their spouse, in excess of $1 million (excluding from the calculation of net worth the value of such investor's primary residence and any indebtedness that is secured by the investor's primary residence, up to the estimated fair market value of the primary residence at the time of the sale of Units, and including any indebtedness that is secured by the investor's primary residence in excess of the estimated fair market value of the primary residence at the time of the sale of the Units)) or (iii) a trust with total assets in excess of $5 million, which was not formed for the specific purpose of acquiring the securities offered and the purchase is directed by a sophisticated person (as used in the foregoing sentence, a "sophisticated person" is one who has such knowledge and experience in financial and business matters that it is capable of evaluating the merits and risks of the prospective investment), or a bank as defined in Section 3(a)(2) of the Securities Act, a savings and loan association or other institution as defined in Section 3(a)(5)(A) of the Securities Act, acting in a fiduciary capacity and subscribing for the purchase of the securities being offered on behalf of a trust account or accounts, or a revocable trust which may be amended or revoked at any time by the grantors thereof and all of the grantors are eligible investors as described in (i); or (B) a trust with total assets in excess of $5 million, which was not formed for the specific purpose of acquiring the securities offered. Before an investor may invest in the Fund, a Selling Agent or the Fund will require the investor to certify that it meets applicable investor qualification requirements and that it will not transfer its Units except in the limited circumstances permitted under the Second Amended and Restated Limited Liability Company Agreement of the Fund, dated October 1, 2011 (the "Company Agreement").(A form of certification that each investor will be asked to sign is contained in Appendix B of this Prospectus.)If an investor's executed and completed certification is not received on or before the date Units are to be issued, the investor's order will not be accepted.The Fund reserves the right to reject any order for the purchase of Units and may, in its sole discretion, suspend the offering of Units at any time. 11 Investor Suitability An investment in the Fund involves substantial risks and is not necessarily suitable for all eligible investors.You may lose some or all of your investment in the Fund.Before making a decision to invest in the Fund, you should consider whether the investment is consistent with your investment goals and needs and your financial situation, considering such factors as personal net worth, income, age, risk tolerance and liquidity needs. Transfer Restrictions Units held by Members may be transferred only: (i) by operation of law pursuant to the death, divorce, bankruptcy, insolvency, dissolution or adjudication of incompetency of a Member; or (ii) with the consent of the Board of Managers (which may be withheld in its sole discretion).Under certain circumstances, the Board of Managers has delegated to the Adviser authority to consent to transfers of Units.The Board of Managers has also delegated to the Adviser authority to admit Members.A Member who transfers Units may be charged reasonable expenses, including attorneys' and accountants' fees, incurred by the Fund in connection with the transfer.(See "Redemptions, Repurchase of Units and Transfers—Transfers of Units.") Redemptions and Repurchases of Units by the Fund Units are not redeemable and a Member has no right to require the Fund to redeem its Units.The Fund will from time to time make offers to repurchase Units from Members pursuant to written tenders.Repurchase offers will be made at such times and on such terms as may be determined by the Board of Managers, in its sole discretion.In determining whether the Fund should offer to repurchase Units from Members, the Board of Managers will consider the recommendations of the Adviser.The Adviser currently expects that it will recommend to the Board of Managers that the Fund offer to repurchase Units from Members four times each year, as of the last day of each calendar quarter.The Board of Managers will also consider the following factors, among others, in making a determination as to whether to make an offer to repurchase Units from Members: (i) whether any Members have requested the Fund to repurchase their Units; (ii) the liquidity of the Fund's assets (including the liquidity of investments held by the Master Fund); (iii) the investment plans and working capital requirements of the Fund; (iv) the relative economies of scale with respect to the size of the Fund; (v) the history of the Fund in repurchasing Units; (vi) the economic condition of the securities markets; and (vii) the anticipated tax consequences of any proposed repurchases of Units.(See "Redemptions, Repurchases of Units and Transfers—No Right of Redemption" and "—Repurchases of Units.") As a result of certain market conditions causing unusual increased liquidity demands, the Board of Managers may consider repurchase offers for amounts greater than would otherwise be the case under normal market conditions. The Company Agreement provides that the Fund will be dissolved if the Units of any Member that has submitted a written request to the Fund for the repurchase of all of its Units, in accordance with the terms of the Company Agreement, is not repurchased by the Fund within a period of two years following the date the request is received by the Fund; provided, however, that dissolution shall not be required if the Fund is unable to repurchase a Member's Units as a result of regulatory restrictions that prevent the Fund from fulfilling a repurchase request. 12 If a repurchase offer is oversubscribed by Members who tender Units for repurchase, the Fund will repurchase only a pro rata portion of the Units tendered by each Member. The Fund may redeem Units if, among other reasons, ownership of the Units by a Member would cause the Fund, the Master Fund or the Adviser to be in violation of, or subject the Fund to additional registration or regulation under, the securities, commodities or other laws of the U.S. or any other relevant jurisdiction. Taxation The Fund has elected to be classified as an association taxable as a corporation for Federal tax purposes and to be treated as, and intends to operate in a manner to qualify as, a RIC.Each year that the Fund qualifies as a RIC and distributes to its Members generally at least 90% of its "investment company taxable income" (as defined in the Code, but without regard to the dividends paid deduction) and net tax-exempt income, it will pay no U.S. federal income tax on the income or capital gains it distributes.This avoids a "double tax" on that income and net capital gains.Holders of Units normally will be taxed on the dividends and net capital gains they receive from the Fund (unless their Units are held in a retirement account that permits tax deferral or the holder is otherwise exempt from tax).Tax-exempt U.S. investors generally will not incur unrelated business taxable income with respect to an investment in Units if they do not borrow to make the investment.Certain requirements under Subchapter M and additional information regarding the Fund's tax treatment are described in this prospectus.(See "Tax Aspects.")The Adviser will need to obtain certain information from Portfolio Funds and/or structure the Master Fund's investments in Portfolio Funds in such manner so as to assure qualification of the Fund and the Master Fund as a RIC, and the Adviser may determine not to make certain investments that would adversely affect either Fund's ability to qualify as a RIC.The Fund's tax reporting to Members is made on IRS Form 1099.(See "Tax Aspects.") ERISA Plans Investors subject to the Employee Retirement Income Security Act of 1974, as amended ("ERISA") may purchase Units.It is possible that 25% or more of the aggregate net asset value of the Units may be held by benefit plan investors (as defined in Section 3(42) of ERISA).However, because the Fund is registered as an investment company under the 1940 Act, the assets of the Fund should not be treated as "plan assets" under ERISA.(See "ERISA Considerations.") Reports to Members The Fund will furnish to Members as soon as practicable after the end of each taxable year such information as is necessary for them to complete their income tax or information returns, along with any other tax information required by law. The Fund sends Members an unaudited semi-annual and an audited annual report within 60 days after the close of the period for which the report is being made, or as otherwise required by the 1940 Act.Members also will be sent quarterly reports regarding the Fund's operations after the end of each quarter.Any Member may request from the Adviser an estimate, based on unaudited data, of the net asset value of the Fund as of the end of any calendar month. Term The Fund's term is perpetual unless the Fund is otherwise terminated under the terms of the Company Agreement. Fiscal Year and Taxable Year For accounting purposes, the Fund's fiscal year is the 12-month period ending on March 31.The 12-month period ending October 31 of each year is the taxable year of the Fund. 13 Administrator Pursuant to an administration agreement (the "Administration Agreement"), SEI Investments Global Funds Services (the "Administrator") provides various administrative services to the Fund, including fund accounting, investor accounting and taxation services, maintaining the register of the Fund and generally performing all actions related to the issuance and transfer of Units; performing all acts related to the repurchase of Units; and performing all other clerical services necessary in connection with the administration of the Fund.The Administrator may delegate certain of its administrative functions.The Administrator also serves as the transfer agent for the Units. Pursuant to the Administration Agreement, the Administrator provides or arranges for the provision of similar administrative services to the Master Fund. Custodian and Escrow Agent SEI Private Trust Company serves as the custodian for the assets of the Fund and the Master Fund.UMB Bank, n.a. serves as the escrow agent for the assets of the Fund. 14 SUMMARY OF FUND EXPENSES The following table illustrates the expenses and fees that the Fund expects to incur and that investors can expect to bear. Investor Transaction Expenses Sales Load None (1) Repurchase Fee (as percentage of value of Units repurchased)
